Citation Nr: 1614072	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-29 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of an injury to the right knee injury.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of an injury to the right knee injury.  

3.  Entitlement to an evaluation greater than 10 percent for service-connected residuals of a right knee injury. 
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service in the Army from January 1970 to January 1973, including service in the Republic of Vietnam from September 1970 to September 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida Regional Office (RO).

In August 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  

The Board notes that the Veteran was previously represented in this appeal by Florida Department of Veterans Affairs (FDVA).  However, the Veteran subsequently submitted a VA Form 21-22a dated May 2014 appointing Robert V. Chisholm, Esq. as his representative.  The Veteran has not since changed his representative.  Thus, the Veteran is no longer represented by FDVA in this case, and he is currently represented by Robert V. Chisholm, Esq. as indicated above. 

In January 2013, the Board remanded the Veteran's lumbar spine disability, left knee disability, right knee disability, and TDIU claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In January 2013, the Board also remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Thereafter, in a January 2016 rating decision, the RO granted this claim.  In view of the foregoing, this service connection issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased disability rating for a right knee disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability, diagnosed as left knee osteoarthritis, is at least as likely as not aggravated by his service-connected right knee disability.

2.  The Veteran's currently diagnosed lumbar spine disability is not related to his military service and is not due to or aggravated by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee osteoarthritis, secondary to service-connected right knee disability, based on aggravation, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right knee disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for lumbar spine and left knee disabilities.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January 2013, the Board remanded these claims and ordered the AOJ to provide the Veteran with VA examinations for his lumbar spine and left knee disabilities.  Pursuant to the Board's remand instructions, the Veteran was afforded VA examinations for these disabilities in May 2015, and a report of the examinations were associated with the claims folder.  In a January 2016 supplemental statement of the case (SSOC), these claims were readjudicated.    

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's left knee and lumbar spine disability claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in July 2007, prior to the initial adjudication of his service connection claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)(2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's low back and left knee symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to a nexus between the Veteran's lumbar spine and left knee disabilities and his military service or service-connected right knee disability.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations for his lumbar spine and left knee disabilities in May 2015.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that while a VA opinion was obtained as to whether the Veteran's lumbar spine disability is related to his right knee injury in service, a VA opinion was not obtained as to whether the Veteran's lumbar spine disability is otherwise related to his military service.  Under 38 C.F.R. § 3.159(c)(4) (2015), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for a lumbar spine disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in service related to his current lumbar spine disability.  Accordingly, a VA examination as to this matter is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran had an in-service disease or injury resulting in his current lumbar spine disability.  Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for lumbar spine and left knee disabilities.

Service  connection for a left knee disability

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).
Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran seeks entitlement to service connection for left knee disability, to include as secondary to service-connected right knee disability.  However, since his claim is being granted based on a secondary service connection theory of entitlement, in particular his left knee disability secondary to the right knee disability, no further discussion is required regarding the direct service connection theory.

With respect to element (1), current disability, the competent medical evidence of record indicates a diagnosis of left knee osteoarthritis.  See, e.g., the May 2015 VA examination report.  Accordingly, element (1), current disability, is satisfied.  

Element (2) has been met; the Veteran is service-connected for a right knee disability.

Turning to element (3), nexus, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed left knee osteoarthritis is at least as likely as not aggravated by his service-connected right knee disability.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's left knee disability in the form of a May 2015 VA examination report.

Specifically, after examination of the Veteran and consideration of his medical history, the VA examiner concluded in her May 2015 report that although a baseline level of severity could not be established, it is at least as likely as not that the Veteran's current left knee osteoarthritis is aggravated beyond its natural progression by his right knee disability.  The examiner's rationale for her conclusion was based on her review of a December 2014 VA treatment record in which the Veteran reported that his right knee buckled and caused him to land on his left knee.  His treatment record showed evaluation of the left knee and a recommendation for a total knee arthroplasty.  Although the examiner could not determine the percentage of disability which is attributable to the aggravation without having examined the Veteran prior to aggravation, the Board notes the Veteran's longstanding treatment for his left knee disability dating to 1980, and his reports during this period wherein he was treated for both right and left knee pain.  See, e.g., right and left knee MRI dated June 2007.       

The May 2015 VA examination report was based upon a thorough examination of the Veteran as well as analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board further notes that there is no competent and probative evidence which indicates that the Veteran's current left knee disability is not aggravated by his right knee disability. 
 
Accordingly, there is a competent and credible basis to conclude that the Veteran's current left knee osteoarthritis is proximately aggravated by his service-connected right knee disability, particularly when reasonable doubt is resolved in his favor. See 38 U.S.C.A. § 5107(b) (2015); 38 C.F.R. § 3.102 (2015).  Therefore, service connection for a left knee disability, as secondary to the Veteran's service-connected right knee disability, based on aggravation, is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.310.

Service connection for a lumbar spine disability

The Veteran contends that he has a lumbar spine disability that is related to his military service, or alternatively his service connected right knee disability.  

Pertinent legal criteria

The law and regulations pertaining to service connection on a direct, presumptive, and secondary basis as well as due to continuity of symptomatology have been set forth above and will not be repeated here.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2015).

Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).



Presumption of soundness consideration

The Veteran's October 1969 pre-induction examination documents a complaint of occasional back pain.  Also, a VA treatment record dated October 1975 notes the Veteran's report that in high school, he sustained an injury to his back from playing a sport.  To the extent that there is a question as to whether the Veteran had a preexisting lumbar spine disability that was aggravated by his military service, the Board notes that a back disability was not noted on the Veteran's October 1969 pre-induction examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the lumbar spine disability pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board observes that the Veteran's service treatment records during his period of active duty do not document complaints of or treatment for a back disability or symptoms associated therewith that may be attributable to a pre-existing disability.  Moreover, the Veteran has not contended that his lumbar spine disability pre-existed service.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's current lumbar spine disability pre-existed his military service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. 
§ 3.304(b) (2015); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

Presumptive service connection

The record does not reflect medical evidence showing any manifestations of arthritis of the lumbar spine during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with arthritis until October 1975 (more than 2 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct or secondary basis is warranted.  

Direct service connection

As noted above, in order for service connection to be granted, three elements must be present:  (1) a present disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Shedden, supra.

As to Shedden element (1), the competent and probative evidence of record documents diagnoses of degenerative arthritis of the spine and spinal stenosis.  See, e.g., the May 2015 VA examination report.  Shedden element (1) is therefore satisfied.

Turning to element (2), in-service incurrence of an injury or disease, to the extent that the Veteran contends that his lumbar spine disability is related to his military service, the Board finds that the competent and probative evidence of record outweighs this contention.  Crucially, his service treatment records during his period of active duty, to include his December 1972 separation examination, indicate no suggestion of treatment for a back disability or injury.  On the contrary, the earliest document showing a history of a diagnosis of a back disability dating back to service is in October 1975.  This is more than 2 years after the Veteran's separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of a lumbar spine disability since service is outweighed by the objective evidence of record in light of both the lack of any post service treatment or complaints of this disability until 1975.  Indeed, the Veteran testified under oath at the August 2010 Board hearing that he did not incur any back disease or injury in service.  See the August 2010 Board hearing transcript, page 3.  Further, to the extent that the Veteran contends that his current lumbar spine disability is related to his right knee disability incurred in service, this will be discussed in the secondary service connection analysis immediately below.
  
In short, there is no objective indication of an in-service lumbar spine disability or injury.  Element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed lumbar spine disability and his military service.  In the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his lumbar spine disability and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current lumbar spine disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his lumbar spine disability and military service to be of minimal probative value and outweighed by the objective evidence of record which does not reflect a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.  Notably, those statements do not include reporting a contemporaneous nexus from a medical professional.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends that he has had a lumbar spine disability continually since service, as mentioned above, the first postservice evidence of complaint of, or treatment for this disability is in October 1975.  See a VA treatment record dated October 1975.  This was more than 2 years after the Veteran left service in January 1973.      

The Board finds that the probative value of the Veteran's current statements regarding a continuity of low back symptomatology since service are outweighed by the remainder of the evidence of record.  In particular, the Board reiterates that a lumbar spine disability or residuals thereof was not reported at the time of his service discharge.  His December 1972 separation examination from service as well as the medical evidence of record outweigh any assertion that his current lumbar spine disability was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for a lumbar spine disability for more than 2 years after his separation from service.  In fact, the contemporaneous evidence shows that he left service without complaints.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.

Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of degenerative arthritis of the spine and spinal stenosis.  See, e.g., the May 2015 VA examination report.  Accordingly, element (1), current disability, is satisfied.  Additionally, the Veteran is currently service-connected for a right knee disability.  Element (2) is therefore also satisfied.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current lumbar spine disability is due to or aggravated by his right knee disability.

Specifically, the Veteran was afforded a VA examination in May 2015.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with degenerative arthritis of the spine and spinal stenosis and concluded that it is less likely than not that that a lumbar spine disability was caused or aggravated by the right knee disability.  The VA examiner's rationale for her conclusion was based on her review of medical literature which indicated that there was no association between arthritis of the knee causing or aggravating arthritis and spinals stenosis of the spine.  On the contrary, the examiner opined that the Veteran's current lumbar spine disability is the result of normal aging, morbid obesity, and normal wear and tear due to his civilian occupation in the installation of propane gas lines and mobile home repair and maintenance.      

The May 2015 VA examination report was based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom, supra.  The Board also notes that another VA examiner similarly concluded in a March 2008 report that after examination of the Veteran and consideration of his medical history, his lumbar spine disability is not related to his right knee disability but is rather related to aging.

The Board acknowledges a VA physician's report dated September 2009 wherein after reviewing the Veteran's medical history, his back has prematurely worn out due to favoring the right knee.  However, the VA physician did not provide any further explanation as to why the Veteran favoring his right knee would wear out or otherwise cause or aggravate his current lumbar spine disability.  Also, as discussed above, the May 2015 VA examiner documented a review of the Veteran's medical history and concluded that the Veteran's current lumbar spine disability is not caused or aggravated by his right knee disability but is rather due to normal aging, morbid obesity, and his postservice employment.  Notably, these factors were not addressed by the VA physician in the September 2009 report.  In light of the foregoing, the Board finds that the September 2009 VA physician's report is of minimal probative value and outweighed by the May 2015 VA examination report.   

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no probative clinical evidence of a nexus between his lumbar spine disability and his service-connected right knee disability.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected right knee disability.  That is, the Veteran is not competent to opine on matters such as the etiology of his current lumbar spine disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  Furthermore, he is not contending that a doctor has related his disability to service or a service-connected disability.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his lumbar spine disability and service-connected right knee disability to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1), supra.  Therefore, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his lumbar spine disability and his service-connected right knee disability, that is of a weight that is at least equal to the evidence that is against such a finding.  Element (3) of the required criteria for an award of service connection on a secondary basis is not met, and the Veteran's claim fails on this basis.  

Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected right knee disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for left knee osteoarthritis, is granted.

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of an injury to the right knee injury is denied.  


REMAND

With respect to the Veteran's claim of entitlement to a disability rating in excess of 10 percent for a right knee disability, for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015). 
In May 2015, the Veteran was most recently provided a VA examination for his right knee disability.  Pertinently, the Veteran complained of pain and difficulty walking.  Upon examination, range of motion testing of the Veteran's right knee revealed forward flexion to 90 degrees and extension to zero degrees.  Notably, the examiner reported pain during range of motion testing.  Crucially, however, the examiner did not indicate where objective evidence of painful motion began with regard to the range of motion testing.  Moreover, the examiner reported functional loss due to the right knee disability which was manifested by pain, weakness, and limited motion.  Further, the Veteran was not able to perform repetitive-use testing due to pain in the right knee.    

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of right knee range of motion testing that pain began.  Although the VA examiner reported that pain noted during range of motion testing did not result in or cause functional loss, the examiner noted earlier in the report that the Veteran's right knee disability was manifested in part by pain and limited motion which resulted in functional loss.   

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, in this case, in light of holding in Mitchell, the Board finds that an additional examination of the right knee is warranted.  

The Board also notes that the claim of entitlement to TDIU is inextricably intertwined with the claim of entitlement to an increased disability rating for a right knee disability.  In other words, development of this claim may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Also, as the Veteran is now service connected for an acquired psychiatric disorder, in particular a mood disorder, as well as left knee osteoarthritis, the Board finds that the Veteran should be afforded a VA examination which considers the functional impact of his service connected disabilities as a whole (mood disorder, right knee disability, left knee disability, and diabetes mellitus) on his employability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected residuals of right knee injury.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. 

2. Schedule the Veteran for a VA medical examination by an appropriate professional with regard to his claim of entitlement to TDIU.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  

The examiner must provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include mood disorder, residuals of right knee injury, left knee osteoarthritis, and diabetes mellitus.  The examiner should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities in the aggregate as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.  

A full and complete rationale for any opinions expressed is required.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange any additional development indicated.  Then readjudicate the claims of entitlement to an increased rating for a right knee disability and TDIU.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


